DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Please select one from each species
Battery species, comprising a rechargeable lithium battery, specific to claim 2, and non-rechargeable battery, specific to claim 3.
Type of contact sensor species, comprising non-contact temperature sensor, specific to claims 5-8, and contact temperature sensor, specific to claim 11.
The species are independent or distinct because a rechargeable battery and a non-rechargeable battery are mutually exclusive for the single battery. Furthermore, a non-contact type of sensor and contact type of sensor are mutually exclusive for the single temperature sensor. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 appears generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Charlie Meyer on 05/19/2021 a provisional election was made without traverse to prosecute the invention of non-recharagable battery and contact-type sensor, claims 1, 3-4, 9-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2 and 5-8 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claim 14 objected to because of the following informalities: “mobile application” should be changed to “the mobile application” in order to clarify the antecedent basis with respect to “a mobile application” first recited in claim 12 from which it depends.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "positioned substantially away from all the edges" in claim 1 is a relative term which renders the claim indefinite.  The term "positioned substantially away from all the edges" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In order to further prosecution, "positioned substantially away from all the edges" will be interpreted as equivalent to any position that is not on an edge.
Claims 3-4, 9-10, and 12-20 are indefinite for depending on and failing to further clarify the indefinite subject matter of claim 1.
Furthermore, the term "bending by a degree" in claims 9 and 15 is a relative term which renders the claim indefinite.  The term "bending by a degree" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In order to further prosecution, “bending by a degree” will be interpreted as bending to any degree.
Furthermore, the term "consistently" in the last paragraph of claims 12 and 20 is a relative term which renders the claim indefinite.  The term "consistently" is not defined by the 
The term "higher measurement accuracy" in claim 11 is a relative term which renders the claim indefinite.  The term "higher measurement accuracy" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In order to further prosecution, “higher measurement accuracy” will be interpreted as equivalent to any measurement accuracy.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104688196 A to Fu, et al. (cited by Applicant, Specification English translation NPL, hereinafter Fu) in view of US 20140121557 A1 to Gannon, et al. (hereinafter Gannon) and US 20160310140 A1 to Belson, et al. (hereinafter Belson).
Regarding claim 1, Fu teaches a monitoring pad attachable to and detachable from an individual for measuring a body temperature of the individual [pg 1, para 5], the device comprising:
a top layer (upper housing 102) comprising a protrusion (console 32) and a covering sheet (main portion of upper housing 102) [pg 5, para 4] (Fig 2);
a flexible circuit board (comprising 14, 22, and 24) comprising a temperature sensor (20), an analog-to-digital converter (34), a transmitting unit (38), and a battery (30) [pg 3, para 1; pg 3, para 5; pg 5, para 1] (Fig 3);
another sheet (lower shell 104) having an opening (106) around a center of the another sheet [pg 3, para 3] (Fig 2);
wherein:
the top layer and the another sheet (lower shell 104) are overlapped with each other and adhered together to form a cavity for interposing the flexible circuit board [pg 3, para 3] (Fig 2); and

However, Fu does not teach the battery is a flexible battery;
a silicone sheet; and
a transparent sheet.
Gannon teaches a flexible battery (32) [0048] (Fig 2).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Fu to have the battery to be a flexible battery based on the teachings of Gannon, because doing so would have the predictable result of helping the device conform to a curved surface of a target subject, as recognized by Gannon [0008].
Belson teaches a silicone sheet (114) [0031] (Fig 9); and
A transparent sheet (special skin window of pocket (115a)) ([0005, 0036], special skin window of pocket 115a may be transparent or clear to specific wavelengths, such as thermal wavelengths so sensor (130) can sense a skin temperature) (Fig 9);
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify the base device of Fu to have a silicone sheet; and
a transparent sheet, because both devices are directed to topical temperature sensing (Fu, [pg 6, para 6] / Belson, [0005]), so modifying Fu to comprise the improvements of Belson would have the predictable result of Fu still being configured to sense a topical temperature.

Regarding claim 3, Fu in view of Gannon and Belson teach all the limitations of claim 1, however Fu does not teach the flexible battery is a non-rechargeable thin-film battery.

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Fu of the Fu/Gannon/Belson combination to have the flexible battery is a non-rechargeable thin-film battery based on the teachings of Gannon, because doing so would have the predictable result of helping the device conform to a curved surface of a target subject, as recognized by Gannon [0008].

Regarding claim 4, Fu in view of Gannon and Belson teach all the limitations of claim 1, however Fu does not teach the flexible circuit board further comprises a timer and memory cells, such that the timer can periodically generate an enable signal to the temperature sensor to trigger the temperature sensor to sense the body temperature of the individual.
Gannon teaches a flexible circuit board (34) further comprises a timer and memory cells (62) ([0051-0052], microprocessor (50) is configurable to keep track of a time interval in a similar manner to a timer) (Fig 2A), such that the timer can periodically generate an enable signal to the temperature sensor to trigger a temperature sensor (52) to sense the body temperature of the individual [abstract, 0052] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify the base device of Fu of the Fu/Gannon/Belson combination to have the flexible circuit board further comprises a timer and memory cells, such that the timer can periodically generate an enable signal to the temperature sensor to trigger the temperature sensor to sense the body temperature of the individual based on the comparable device of Gannon, 

Regarding claim 9, Fu in view of Gannon and Belson teach all the limitations of claim 1, and Fu further teaches the flexible circuit board is flexible and capable of bending by a degree that allows the device to adhere stably on a skin surface of the individual ([pg 3, para 5; pg 6, para 6], flexible and bending are synonymous with each other) (Fig 2).
However, Fu does not teach the protrusion is flexible and capable of bending by a degree that allows the device to adhere stably on a skin surface of the individual.
Belson teaches a protrusion (112) is flexible and capable of bending by a degree that allows the device to adhere stably on a skin surface of the individual ([0010, 0031], flexible and bending are synonymous with each other) (Fig 9).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify the base device of Fu of the Fu/Gannon/Belson combination to have the protrusion is flexible and capable of bending by a degree that allows the device to adhere stably on a skin surface of the individual, because doing so would help minimize disruption of surrounding tissue, as recognized by Belson [0031].

Regarding claim 10, Fu in view of Gannon and Belson teach all the limitations of claim 1, however Fu does not teach the transparent sheet is a skin-friendly layer provided with an adhesive at a bottom exposed surface for attaching to the individual.
Belson teaches the transparent sheet (special skin window of pocket (115a)) is a skin-friendly layer provided with an adhesive (116) at a bottom exposed surface for attaching to the 
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify the base device of Fu of the Fu/Gannon/Belson combination to have the transparent sheet is a skin-friendly layer provided with an adhesive at a bottom exposed surface for attaching to the individual based on the teachings of the comparable pad of Belson, because doing so would have the predictable result of enabling the device to attach to skin via a pressure-sensitive skin adhesive layer, as recognized by Belson [0036].

Regarding claim 11, Fu teaches a monitoring pad attachable to and detachable from an individual for measuring a body temperature of the individual [pg 1, para 5], the device comprising:
a top layer (upper housing 102) comprising a protrusion (console 32) and a covering sheet (main portion of upper housing 102) [pg 5, para 4] (Fig 2);
a flexible circuit board (comprising 14, 22, and 24) comprising a temperature sensor (20), an analog-to-digital converter (34), a transmitting unit (38), and a battery (30) [pg 3, para 1; pg 3, para 5; pg 5, para 1] (Fig 3);
another sheet (lower shell 104) having an opening (106) around a center of the another sheet [pg 3, para 3] (Fig 2);
wherein:
the top layer and the another sheet (lower shell 104) are overlapped with each other and adhered together to form a cavity for interposing the flexible circuit board [pg 3, para 3] (Fig 2); and

However, Fu does not teach the battery is a flexible battery;
a silicone sheet; and
a transparent sheet.
Gannon teaches a flexible battery (32) [0048] (Fig 2).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Fu to have the battery to be a flexible battery based on the teachings of Gannon, because doing so would have the predictable result of helping the device conform to a curved surface of a target subject, as recognized by Gannon [0008].
Belson teaches a silicone sheet (114) [0031] (Fig 9); and
A transparent sheet (special skin window of pocket (115a)) ([0005, 0036], special skin window of pocket 115a may be transparent or clear to specific wavelengths, such as thermal wavelengths so sensor (130) can sense a skin temperature) (Fig 9);
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify the base device of Fu to have a silicone sheet; and
a transparent sheet, because both devices are directed to topical temperature sensing (Fu, [pg 6, para 6] / Belson, [0005]), so modifying Fu to comprise the improvements of Belson would have the predictable result of Fu still being configured to sense a topical temperature.

Claims 12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Gannon and Belson as applied to claim 1 above, and further in view of US 20180253991 A1 to Tang, et al. (hereinafter Tang).

A mobile device (smart phone) [pg 5, para 5]; and
Fu in view of Gannon and Belson teach a monitoring pad of claim 1 configured to measure the body temperature at the attached position (see rejection of claim 1 above), and Fu further teaches generate a temperature data [pg 5, para 5], and transmit the temperature data to the mobile device [pg 5, para 5]; and
A processor (16) is configured to generate an alert to the mobile device indicate the temperature irregularity when the temperature data is consistently outside an acceptable range of body temperature [pg 5, para 3; pg 5, para 5].
However, Fu does not teach monitoring a body temperature at a plurality of attached positions;
a cloud system comprising a database;
the mobile device comprising a processor, a transceiver, and a mobile application for configuring the system and receiving the alert;
measure the body temperature at the plurality of attached positions;
wherein the database comprises a device specific database and a clinical database; and
the alert is generated by the processor of the mobile device.
Gannon teaches a mobile device (Smart phone 14) comprising a processor (programmable microprocessor capable of running applications), transceiver, and a mobile application for configuring the system and receiving an alert [0023-0026, 0028, 0030, 0036] (Fig 9); and

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify the base device of Fu of the Fu/Gannon/Belson combination to have the mobile device comprising a processor, a transceiver, and a mobile application for configuring the system and receiving the alert; and
The processor is configured to generate an alert to the mobile device indicate the temperature irregularity when the temperature data is consistently outside an acceptable range of body temperature based on the teachings of the comparable temperature patch system of Gannon, because doing so would have the predictable result of having the smart phone alert a user that a patient’s temperature is approaching or has exceeded a particular threshold temperature, as recognized by Gannon [0139].
Tang teaches monitoring a body temperature at a plurality of attached positions [0029-0030] (Fig 1);
a cloud system (comprising communication network (140) and server (300)) comprising a database (340) [0045, 0054] (Fig 1);
measure the body temperature at the plurality of attached positions ([0030, 0045-0046], body temperature can be measured by multiple sensors placed on different portions of a wearer’s body);
wherein the database comprises a device specific database (health-related data collected from a population of individuals) and a clinical database (health-related data collected from a population of individuals) [0004, 0044-0045] (Fig 3).

a cloud system comprising a database;
measure the body temperature at the plurality of attached positions; and
wherein the database comprises a device specific database and a clinical database, because doing so would help identify trends from which predictions may be drawn, as recognized by Tang [0020].

Regarding claim 14, Fu in view of Gannon and Belson, in further view of Tang teach all the limitations of claim 12, however Fu in view of Gannon and Belson do not teach mobile application comprises a configuration unit for collecting information in relation to the attached position and the individual's age, gender, race, weight, and other demographic data.
Tang teaches mobile application comprises a configuration unit for collecting information in relation to the attached position and the individual's age, gender, race, weight, and other demographic data ([0029-0030], sensory information is collected from each wearable device at the position it’s attached to, therefore any sensory information collected from an attached position is related to the attached position by being collected therefrom).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Fu in view of Gannon and Belson to have mobile application comprises a configuration unit for collecting information in relation to the attached position and the individual's age, gender, race, weight, and other demographic data based on the teachings of Tang, because doing so would help the device make a prediction about the individual's current 

Regarding claim 15, Fu in view of Gannon and Belson, in further view of Tang teach all the limitations of claim 12, however Fu does not teach the monitoring pad is flexible and capable of bending by a degree that allows the device to adhere stably on a skin surface of the individual.
Belson teaches the monitoring pad (comprising upper layers, the substrate layer 114 and the load distribution elements 112) is flexible and capable of bending by a degree that allows the device to adhere stably on a skin surface of the individual [0031] (Fig 9).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Fu of the Fu/Gannon/Belson/Tang combination to have the monitoring pad is flexible and capable of bending by a degree that allows the device to adhere stably on a skin surface of the individual based on the teachings of Belson, because doing so would help minimize disruption of surrounding tissue, as recognized by Belson [0031].

Regarding claim 16, Fu in view of Gannon and Belson, in further view of Tang teach all the limitations of claim 12, however Fu in view of Gannon and Belson do not teach the plurality of attached positions are a frontal region, a sternal region, an epigastric or an umbilical region, a dorsum region, a back neck region, and an armpit region.
Tang teaches the plurality of attached positions are a frontal region, a sternal region, an epigastric or an umbilical region, a dorsum region, a back neck region, and an armpit region ([0029], wearable device can comprise many forms configurable to be attached to the claimed plurality of attached positions).


Regarding claim 17, Fu in view of Gannon and Belson, in further view of Tang teach all the limitations of claim 12, however Fu in view of Gannon and Belson do not teach the device specific database is used to store past records of the temperature data for improving the accuracy of analysis.
Tang teaches the device specific database is used to store past records of the temperature data for improving the accuracy of analysis [0017-0019].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Fu in view of Gannon and Belson to have the device specific database is used to store past records of the temperature data for improving the accuracy of analysis based on the teachings of Tang, because doing so would help the device make a prediction about the individual's current health state or where the individual's health state may trend in the future, as recognized by Tang [0019].

Regarding claim 18, Fu in view of Gannon Belson, in further view of Tang teach all the limitations of claim 12, and Fu further teaches the temperature data is transmitted to the mobile 

Regarding claim 19, Fu in view of Gannon and Belson, in further view of Tang teach all the limitations of claim 12, however Fu does not teach the alert triggers a notification or a pop-up message in the mobile application, an automatically generated e-mail, a short message service (SMS), or any combination thereof.
Gannon teaches the alert triggers a notification or a pop-up message in the mobile application, an automatically generated e-mail, a short message service (SMS), or any combination thereof [0025, 0036, 0040].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify the base device of Fu of the Fu/Gannon/Belson/Tang combination to have the alert triggers a notification or a pop-up message in the mobile application, an automatically generated e-mail, a short message service (SMS), or any combination thereof based on the teachings of the comparable temperature patch system of Gannon, because doing so would have the predictable result of having the smart phone alert a user that a patient’s temperature is approaching or has exceeded a particular threshold temperature, as recognized by Gannon [0139].

Regarding claim 20, Fu teaches a monitoring system for continuously monitoring a body temperature at an attached position and providing an alert when a temperature irregularity is identified [pg 5, para 5], the system comprising:
A mobile device (smart phone) [pg 5, para 5]; and

A processor (16) is configured to generate an alert to the mobile device indicate the temperature irregularity when the temperature data is consistently outside an acceptable range of body temperature [pg 5, para 3; pg 5, para 5].
However, Fu does not teach monitoring a body temperature at a plurality of attached positions;
a cloud system comprising a processor and a database;
the mobile device comprising a mobile application for configuring the system and receiving the alert;
measure the body temperature at the plurality of attached positions;
wherein the database comprises a device specific database and a clinical database; and
the database processor is configured to generate the alert.
Gannon teaches a mobile device (14) comprising a mobile application for configuring the system and receiving the alert [0025-0026, 0028, 0036] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify the base device of Fu of the Fu/Gannon/Belson combination to have the mobile device comprising a mobile application for configuring the system and receiving the alert based on the teachings of the comparable temperature patch system of Gannon, because doing so would have the predictable result of having the smart phone alert a user that a patient’s 
Tang teaches monitoring a body temperature at a plurality of attached positions [0029-0030] (Fig 1);
a cloud system (comprising communication network (140) and server (300)) comprising a processor (330) and a database (340) [0045, 0054] (Fig 1);
measure the body temperature at the plurality of attached positions ([0030, 0045-0046], body temperature can be measured by multiple sensors placed on different portions of a wearer’s body);
wherein the database comprises a device specific database (health-related data collected from a population of individuals) and a clinical database (health-related data collected from a population of individuals) [0004, 0044-0045] (Fig 3); and
the database processor is configured to generate the alert [0042].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Fu in view of Gannon and Belson to have monitoring a body temperature at a plurality of attached positions;
a cloud system comprising a processor and a database;
the mobile device comprising a mobile application for configuring the system and receiving the alert;
measure the body temperature at the plurality of attached positions;
wherein the database comprises a device specific database and a clinical database; and
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Gannon and Belson, in further view of Tang as applied to claim 12 above, and further in view of US 20190313907 A1 to Khachaturian, et al. (hereinafter Khachaturian).
Regarding claim 13, Fu in view of Gannon and Belson, in further view of Tang teach all the limitations of claim 12, however they do not teach the acceptable range of body temperature for the attached position is provided by the clinical database according to the individual's age, gender, race, weight, and other demographic data.
Khachaturian teaches an acceptable range of body temperature for the attached position is provided according to the individual's age, gender, race, weight, and other demographic data [0367].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Fu in view of Gannon and Belson, in further view of Tang to have the acceptable range of body temperature for the attached position is provided by the clinical database according to the individual's age, gender, race, weight, and other demographic data based on the teachings of Khachaturian, because doing so would enable the device to compensate for temperature variations caused by differences in demographics, as recognized by Khachaturian [0367].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200345971 A1, US 20190134396 A1, and US 20200027558 A1 are mentioned because they disclose smart phone-temperature patch arrangements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791